DETAILED ACTION
The amendment filed 01/22/21 has been entered. Claims 3 and 6 have been cancelled, claims 1, 2, 4, 5, 7-11 have been amended, and claim 12 has been added. Claims 1, 2, 4, 5, and 7-12 remain pending in the application and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments filed 01/19/2021 have been fully considered but are moot because the amendments made to the claims have added new limitations not set forth prior and have thus necessitated a new grounds of rejection. 
Response to Amendment
Regarding the objection to the drawings, applicant has amended the drawings to overcome the objections. The objections to the drawings are withdrawn.
Regarding the claim interpretations under 35 U.S.C. § 112(f), applicant has amended the claims to overcome the rejections. Rejections under 35 U.S.C. § 112(f) have been withdrawn.
Regarding the rejections under 35 U.S.C. § 103, the rejections for claims 1, 2, 4, 5, and 7-11 is considered moot because the claims have been amended to necessitate a new ground of rejection which is outlined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (U.S. Patent No. 5,282,674) in view of Moshchuk et al. (U.S. Patent Application Publication No. US 2013/0054128 A1; hereinafter Moshchuk) and further in view of Spieker (U.S. Patent Application Publication No. 2013/0152569 A1).
Regarding claim 1, Matsuda discloses:
A vehicle control device (a vehicle as shown in Fig.1 comprises a brake control system, see at least Fig.1 and page 7, col.4, lines 6-7 or a controller 18, see at least col.6, line 13) configured to adjust a distribution ratio of brake fluid pressure to brakes provided at front, rear, right, and left of a vehicle (the controller 18 comprises a control circuit for controlling the motor 17 employed in the fluid pressure control valve 6, see at least page 8, col.6, lines 27-30, which receives fluid pressure and outputs an adjusted fluid pressure serving rear and front wheel brakes, see at least page 7, col.4, lines 33-38, line 67- page 8, col.5, line 8; see also reference numbers 3R, 3L, 4R, 4L on Fig. 1), and to control a traveling state of the vehicle (controlling vehicle’s system to avoid understeer and oversteer of the vehicle, see page 6, col.2, line 30-55), wherein 
the vehicle control device is configured to change the distribution ratio of the brake fluid pressure between the front brakes and the rear brakes (at least page 6, col. 2, lines 36-40), 
Matsuda does not disclose:
a collision risk or a traveling scene of the vehicle
wherein the vehicle control device is configured to distribute the brake fluid pressure only to either of the front brakes or the rear brakes 
However, Moshchuk teaches:
a collision risk or a traveling scene of the vehicle (collision avoidance device for a vehicle that includes a collision avoidance control system 100 that can carry out automated braking, see at least [0032], based on a collision threat (risk; hereinafter “collision threat” and “collision risk” will be used interchangeably), see at least [0016])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device disclosed by Matsuda by adding a collision avoidance system taught by Moshchuk. One of ordinary skill in the art would have been motivated to make this modification in order to “control a vehicle to avoid a collision or mitigate the severity of a collision" (Moshchuk [0002]).
The combination of Matsuda and Moshchuk does not teach:
wherein the vehicle control device is configured to distribute the brake fluid pressure only to either of the front brakes or the rear brakes 
However, Spieker teaches:
distribute the brake fluid pressure only to either of the front brakes or the rear brakes (applying braking force only to the front brakes which reads on the limitation of the brake fluid being distributed to either the front brakes or the rear brakes, see at least abstract and [0024]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the vehicle control device disclosed by Matsuda and the collision avoidance system taught by Moshchuk by adding the application of a braking fluid to only the front wheel brakes taught by Spieker. One of ordinary skill in the art would have been motivated to make this modification in order “to provide a lower cost alternative for increasing vehicle braking response” (see Spieker [0002]).
Regarding claim 2, the combination of Matsuda, Moshchuk, and Spieker teach the elements above but Matsuda does not disclose:
the vehicle control device is configured to calculate the collision risk based on at least one of external information, vehicle information, or lateral motion information.
However, Moshchuk teaches:
the vehicle control device is configured to calculate the collision risk based on at least one of external information (obtained from camera, LIDAR, radar, see at least [0023]), vehicle information (obtained from vehicle dynamics measurement devices, see at least [0024]), or lateral motion information (obtained from steering angle sensor, see at least [0024]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device disclosed by Matsuda by adding a collision avoidance system taught by Moshchuk. One of ordinary skill in the art would have been motivated to make this modification because the “vehicle sensor data indicates likelihood of imminent collision, a collision threat” thus increasing safety (Moshchuk [0032]).
Regarding claim 4, the combination of Matsuda, Moshchuk, and Spieker teach the elements above and Matsuda further discloses:
a longitudinal acceleration controller configured to control longitudinal acceleration of the vehicle according to lateral motion generated by steering angle operation of the vehicle (the longitudinal acceleration is correlated with a degree turn of the vehicle, see at least page 8, col. 6, lines 20-27 and lines 2-30), wherein 
the vehicle control device is configured to change the distribution ratio of the brake fluid pressure, when the steering angle operation is performed (the distribution of braking forces between front and rear wheels is in response to the degree of turn of the vehicle, see col.2, lines 36-40), such that the difference in the distribution ratio of the brake fluid pressure between the front brakes and the -2- 4820-9750-6002.1Atty. Dkt. No. 096243-0209rear brakes is increased compared to the difference when the steering angle operation is not performed (the brake fluid distribution ratio is set at a higher level on a curve than when the vehicle is traveling in a straight-ahead state, see at least col.2, line 59-col.3, line 5).
Regarding claim 5, the combination of Matsuda, Moshchuk, and Spieker teach the elements above but Matsuda does not disclose:
the longitudinal acceleration controller is configured to control the longitudinal acceleration of the vehicle based on lateral jerk of the vehicle, and 
the vehicle control device is configured to distribute, when the collision risk is higher than a predetermined value, the brake fluid pressure only to the front brakes.
However, Moshchuk teaches:
the longitudinal acceleration controller is configured to control the longitudinal acceleration of the vehicle based on lateral jerk of the vehicle (the collision avoidance control system 100 uses lateral acceleration rate (or jerk limit) as one of many constraints to determine an optimal path curvature 310 of the vehicle, see at least [0038]; and collision avoidance control system causes vehicle to take optimal path, see at least [0021])
the vehicle control device configured to brake when the collision risk is higher than a predetermined value, the brake fluid pressure only to the front brakes (if relative distance between vehicle and object is within a predefined distance the collision avoidance control system 100 determines the object poses a collision threat, see at least [0016])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device disclosed by Matsuda by adding the collision avoidance control system taught by Moshchuk. One of ordinary skill in the art would have been motivated to make this modification in order to “calculate optimal or desired path curvature, optimal or desired vehicle path, and/or other parameters” (para.0024) to avoid collision and to “control a vehicle to avoid a collision or mitigate the severity of a collision" (see Moshchuk [0002]).
The combination of Matsuda and Moshchuk do not teach:
distribute the brake fluid pressure only to the front brakes
However, Spieker teaches:
distribute the brake fluid pressure only to the front brakes (applying braking force only to the front brakes, see at least abstract and [0024]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the vehicle control device disclosed by Matsuda and the collision avoidance system taught by Moshchuk by adding the application of a braking fluid to only the front wheel brakes taught by Spieker. One of ordinary skill in the art would have been motivated to make this modification in order “to provide a lower cost alternative for increasing vehicle braking response” (see Spieker [0002]).
Regarding claim 7, the combination of Matsuda, Moshchuk, and Spieker teach the elements above and Matsuda further discloses:
the vehicle control device is configured to output a deceleration command value (the controller 18 contains a comparing circuit 31 which receives an output voltage dependent on a target critical fluid pressure and sets the desired target critical fluid pressure, see at least page 9, col.7, lines 8-10 and 24-25) to the front brakes and the rear brakes which are preset (the target critical fluid pressure is set to the reference critical fluid pressure when the vehicle travels straight, see at least page 9, col.7, lines 51-56), and to output the deceleration command value to the front brakes or the rear brakes when a predetermined condition is satisfied (the controller 18 outputs a target critical fluid pressure to the fluid pressure control valve 6 to increase fluid pressure for the rear wheels according to the curve in Fig.6 which is preset when the vehicle turns, see at least page 9, col.7, lines 60-64).
Regarding claim 8, the combination of Matsuda, Moshchuk, and Spieker teach the elements above and Matsuda further discloses:
the vehicle control device is configured to distribute the brake fluid pressure to the front brakes and the rear brakes when the vehicle decelerates while traveling on a straight road (the fluid pressure distribution to front and rear brake fluid pressures is controlled while driving straight-ahead, see at least page10, col. 9, lines 7-9), and to distribute the brake fluid pressure to the front brakes or the rear brakes when the vehicle decelerates while traveling on a curved road (the control system 18 varies the fluid distribution when the vehicle is turning, see at least page 6, col.2, lines 59-68).
Regarding claim 9, the combination of Matsuda, Moshchuk, and Spieker teach the elements above and Matsuda further discloses:
the vehicle control device is configured to output a deceleration command value only to the front brakes or the rear brakes which are preset (the controller 18 sends a command to the fluid pressure control valve 6 for the rear wheel-cylinders depending on the degree of turn to a preset pressure based on the characteristic curve in Fig.6, see at least page 9, col. 7, lines 60-64), and to output the deceleration command value to the front brakes and the rear brakes when a predetermined condition is satisfied (the predetermined characteristic curve in Fig.6 distributes brake fluid pressure to the front and rear wheels during a straight-ahead driving, see at least page 10, col. 9, lines 7-14).
Regarding claim 10, the combination of Matsuda, Moshchuk, and Spieker teach the elements above and Matsuda further discloses:
the vehicle control device is configured to distribute the brake fluid pressure to the front brakes or the rear brakes when the vehicle decelerates while traveling on -3- 4820-9750-6002.1Atty. Dkt. No. 096243-0209 a curved road (the fluid pressure control valve 6 increases fluid pressure for the rear wheels according to the curve in Fig.6 which is preset when the vehicle turns, see at least page 9, col.7, lines 60-67), and to distribute the brake fluid pressure to the front brakes and the rear brakes when the vehicle decelerates while traveling on a straight road (the fluid pressure distribution to front and rear brake fluid pressures is controlled while driving straight-ahead, see at least page 10, col. 9, lines 7-9).
Regarding claim 11, Matsuda discloses:
A vehicle control device configured to adjust a distribution ratio of brake fluid pressure to brakes provided at front, rear, right, and left of a vehicle (the controller 18 comprises a control circuit for controlling the motor 17 employed in the fluid pressure control valve 6, see at least page 8, col.6, lines 27-30, which receives fluid pressure and outputs an adjusted fluid pressure serving rear and front wheel brakes, see at least page 7, col.4, lines 33-38, line 67- page 8, col.5, line 8) and to control a traveling state of the vehicle (controlling vehicle’s system to avoid understeer and oversteer of the vehicle, see page 6, col.2, line 30-55), 
the vehicle control device is configured to change the distribution ratio of the brake fluid pressure between the front brakes and the rear brakes 
Matsuda does not teach:
a longitudinal acceleration controller configured to control longitudinal acceleration of the vehicle based on lateral jerk generated by steering angle operation of the vehicle,
change distribution ratio of brake fluid pressure based on a collision risk or a traveling scene such that the brake fluid pressure is distributed only to the front brakes.
However, Moshchuk teaches:
a longitudinal acceleration controller configured to control longitudinal acceleration of the vehicle based on lateral jerk generated by steering angle operation of the vehicle (the collision avoidance control system 100 uses lateral acceleration rate (or jerk limit) as one of many constraints to determine an optimal path curvature 310 of the vehicle, see at least [0038]), 
change distribution ratio of brake fluid pressure based on a collision risk or a traveling scene (collision avoidance control system 100 can carry out automated braking, see at least [0032], based on a collision threat, see at least [0016])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device disclosed by Matsuda by adding a collision avoidance system taught by Moshchuk. One of ordinary skill in the art would have been motivated to make this modification in order to “calculate optimal or desired path curvature, optimal or desired vehicle path, and/or other parameters” (see Moshchuk [0024]) to avoid collision and to “control a vehicle to avoid a collision or mitigate the severity of a collision" (see Moshchuk [0002]).
The combination of Matsuda and Moshchuk does not teach:
brake fluid pressure is distributed only to the front brakes
However, Spieker teaches:
brake fluid pressure is distributed only to the front brakes (applying braking force only to the front brakes, see at least abstract and [0024]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device disclosed by Matsuda and the collision avoidance system taught by Moshchuk by adding the application of a braking fluid to only the front wheel brakes taught by Spieker. One of ordinary skill in the art would have been motivated to make this modification in order “to provide a lower cost alternative for increasing vehicle braking response” (see Spieker [0002]).
Claim 12 is are rejected under 35 U.S.C. 103 as being unpatentable over in view of Matsuda, Moshchuk, and Spieker as applied to claim 1 above, and further in view of Hirata (U.S. Patent Application Publication No. 2007/0228822 A1).
Regarding claim 12, the combination of Matsuda, Moshchuk, and Spieker teach the elements above but do not disclose:
the vehicle control device is configured to calculate the distribution ratio based on a map having an inflection point with respect to a time to a collision.
However, Hirata teaches:
the vehicle control device is configured to calculate a distribution ratio based on an inflection point with respect to a time to a collision (“A change rate of the braking-force-distribution is determined based on the time to collision,” see at least [0107]. Inflection points are shown at t1 of the chart in Fig. 10 where the time to collision is estimated.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brake fluid distribution disclosed by Matsuda and the collision avoidance system taught by Moshchuk and the application of a braking fluid to only the front wheel brakes taught by Spieker by adding the time to collision taught by Hirata. One of ordinary skill in the art would have been motivated to make this modification in order to more effectively brake the vehicle to produce enough force to stop the vehicle from colliding or to decrease the impact of the collision (see Hirata [0009]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 4166                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669